 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
         JAMES M. GREEN, CECIL M.
11       GREEN, AND RITA M. GREEN,              Case No. 2:18:-cv-05257-RGK (GJSx)
12                  Plaintiffs,
                                                 STIPULATED PROTECTIVE
13             v.                                ORDER1
14       MONROVIA NURSERY
         COMPANY, a California Corporation,
15

16                  Defendant.
17

18   1.      A. PURPOSES AND LIMITATIONS
19           Discovery in this action is likely to involve production of confidential,
20   proprietary or private information for which special protection from public
21   disclosure and from use for any purpose other than prosecuting this litigation may
22   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
23   enter the following Stipulated Protective Order. The parties acknowledge that this
24   Order does not confer blanket protections on all disclosures or responses to
25   discovery and that the protection it affords from public disclosure and use extends
26

27

28
     1
       This Stipulated Protective Order is substantially based on the model protective
     order provided under Magistrate Judge Gail J. Standish’s Procedures.
                                                                 2:18-cv-05257-RGK-GJS
 1   only to the limited information or items that are entitled to confidential treatment
 2   under the applicable legal principles.
 3         B. GOOD CAUSE STATEMENT
 4         This action is likely to involve trade secrets, customer lists, pricing lists, and
 5   other valuable research, development, commercial, financial, technical and/or
 6   proprietary information for which special protection from public disclosure and
 7   from use for any purpose other than prosecution of this action is warranted. Such
 8   confidential and proprietary materials and information consist of, among other
 9   things, confidential business or financial information, information regarding
10   confidential business practices, or other confidential research, development, or
11   commercial information (including information implicating privacy rights of third
12   parties), information otherwise generally unavailable to the public, or which may be
13   privileged or otherwise protected from disclosure under state or federal statutes,
14   court rules, case decisions, or common law. Accordingly, to expedite the flow of
15   information, to facilitate the prompt resolution of disputes over confidentiality of
16   discovery materials, to adequately protect information the parties are entitled to keep
17   confidential, to ensure that the parties are permitted reasonable necessary uses of
18   such material in preparation for and in the conduct of trial, to address their handling
19   at the end of the litigation, and serve the ends of justice, a protective order for such
20   information is justified in this matter. It is the intent of the parties that information
21   will not be designated as confidential for tactical reasons and that nothing be so
22   designated without a good faith belief that it has been maintained in a confidential,
23   non-public manner, and there is good cause why it should not be part of the public
24   record of this case.
25         C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
26   The parties further acknowledge, as set forth in Section 12.3, below, that this
27   Stipulated Protective Order does not entitle them to file confidential information
28
                                                2
                                                                     2:18-cv-05257-RGK-GJS
 1   under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
 2   and the standards that will be applied when a party seeks permission from the court
 3   to file material under seal.
 4         There is a strong presumption that the public has a right of access to judicial
 5   proceedings and records in civil cases. In connection with non-dispositive motions,
 6   good cause must be shown to support a filing under seal. See Kamakana v. City and
 7   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
 8   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
 9   Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders
10   require good cause showing), and a specific showing of good cause or compelling
11   reasons with proper evidentiary support and legal justification, must be made with
12   respect to Protected Material that a party seeks to file under seal. The parties’ mere
13   designation of Disclosure or Discovery Material as CONFIDENTIAL or HIGHLY
14   CONFIDENTIAL – ATTORNEYS’ EYES ONLY does not—without the
15   submission of competent evidence by declaration, establishing that the material
16   sought to be filed under seal qualifies as confidential, privileged, or otherwise
17   protectable—constitute good cause.
18         Further, if a party requests sealing related to a dispositive motion or trial, then
19   compelling reasons, not only good cause, for the sealing must be shown, and the
20   relief sought shall be narrowly tailored to serve the specific interest to be protected.
21   See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For
22   each item or type of information, document, or thing sought to be filed or introduced
23   under seal in connection with a dispositive motion or trial, the party seeking
24   protection must articulate compelling reasons, supported by specific facts and legal
25   justification, for the requested sealing order. Again, competent evidence supporting
26   the application to file documents under seal must be provided by declaration.
27         Any document that is not confidential, privileged, or otherwise protectable in
28
                                                3
                                                                     2:18-cv-05257-RGK-GJS
 1   its entirety will not be filed under seal if the confidential portions can be redacted. If
 2   documents can be redacted, then a redacted version for public viewing, omitting
 3   only the confidential, privileged, or otherwise protectable portions of the document,
 4   shall be filed. Any application that seeks to file documents under seal in their
 5   entirety should include an explanation of why redaction is not feasible.
 6   2.     DEFINITIONS
 7          2.1    Action: this pending federal lawsuit.
 8          2.2    Challenging Party: a Party or Non-Party that challenges the designation
 9   of information or items under this Order.
10          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
11   how it is generated, stored or maintained) or tangible things that qualify for
12   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
13   the Good Cause Statement.
14                 “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
15   Information or Items: extremely sensitive “Confidential Information or Items,”
16   disclosure of which to another Party or Non-Party would create a substantial risk of
17   serious harm that could not be avoided by less restrictive means.
18          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
19   their support staff).
20          2.5    Designating Party: a Party or Non-Party that designates information or
21   items that it produces in disclosures or in responses to discovery as
22   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
23   ONLY”.
24          2.6    Disclosure or Discovery Material: all items or information, regardless
25   of the medium or manner in which it is generated, stored, or maintained (including,
26   among other things, testimony, transcripts, and tangible things), that are produced or
27   generated in disclosures or responses to discovery in this matter.
28
                                                 4
                                                                      2:18-cv-05257-RGK-GJS
 1         2.7    Expert: a person with specialized knowledge or experience in a matter
 2   pertinent to the litigation who has been retained by a Party or its counsel to serve as
 3   an expert witness or as a consultant in this Action.
 4         2.8    House Counsel: attorneys who are employees of a party to this Action.
 5   House Counsel does not include Outside Counsel of Record or any other outside
 6   counsel.
 7         2.9    Non-Party: any natural person, partnership, corporation, association or
 8   other legal entity not named as a Party to this action.
 9         2.10 Outside Counsel of Record: attorneys who are not employees of a party
10   to this Action but are retained to represent or advise a party to this Action and have
11   appeared in this Action on behalf of that party or are affiliated with a law firm that
12   has appeared on behalf of that party, and includes support staff.
13         2.11 Party: any party to this Action, including all of its officers, directors,
14   employees, consultants, retained experts, and Outside Counsel of Record (and their
15   support staffs).
16         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
17   Discovery Material in this Action.
18         2.13 Professional Vendors: persons or entities that provide litigation support
19   services (e.g., photocopying, videotaping, translating, preparing exhibits or
20   demonstrations, and organizing, storing, or retrieving data in any form or medium)
21   and their employees and subcontractors.
22         2.14 Protected Material: any Disclosure or Discovery Material that is
23   designated    as   “CONFIDENTIAL”           OR    “HIGHLY      CONFIDENTIAL           –
24   ATTORNEYS’ EYES ONLY.”
25         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
26   from a Producing Party.
27   3.    SCOPE
28
                                                5
                                                                   2:18-cv-05257-RGK-GJS
 1            The protections conferred by this Stipulation and Order cover not only
 2   Protected Material (as defined above), but also (1) any information copied or
 3   extracted from Protected Material; (2) all copies, excerpts, summaries, or
 4   compilations of Protected Material; and (3) any testimony, conversations, or
 5   presentations by Parties or their Counsel that might reveal Protected Material.
 6            Any use of Protected Material at trial shall be governed by the orders of the
 7   trial judge. This Order does not govern the use of Protected Material at trial.
 8   4.       DURATION
 9            FINAL DISPOSITION of the action is defined as the conclusion of any
10   appellate proceedings, or, if no appeal is taken, when the time for filing of an appeal
11   has run. Except as set forth below, the terms of this protective order apply through
12   FINAL DISPOSITION of the action. The parties may stipulate that they will be
13   contractually bound by the terms of this agreement beyond FINAL DISPOSITION,
14   but will have to file a separate action for enforcement of the agreement once all
15   proceedings in this case are complete.
16            Once a case proceeds to trial, information that was designated as
17   CONFIDENTIAL” OR “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
18   ONLY or maintained pursuant to this protective order used or introduced as an
19   exhibit at trial becomes public and will be presumptively available to all members of
20   the public, including the press, unless compelling reasons supported by specific
21   factual findings to proceed otherwise are made to the trial judge in advance of the
22   trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause” showing for
23   sealing documents produced in discovery from “compelling reasons” standard when
24   merits-related documents are part of court record). Accordingly, for such materials,
25   the terms of this protective order do not extend beyond the commencement of the
26   trial.
27

28
                                                6
                                                                    2:18-cv-05257-RGK-GJS
 1   5.    DESIGNATING PROTECTED MATERIAL
 2         5.1     Exercise of Restraint and Care in Designating Material for Protection.
 3   Each Party or Non-Party that designates information or items for protection under
 4   this Order must take care to limit any such designation to specific material that
 5   qualifies under the appropriate standards. The Designating Party must designate for
 6   protection only those parts of material, documents, items or oral or written
 7   communications that qualify so that other portions of the material, documents, items
 8   or communications for which protection is not warranted are not swept unjustifiably
 9   within the ambit of this Order.
10         Mass, indiscriminate or routinized designations are prohibited. Designations
11   that are shown to be clearly unjustified or that have been made for an improper
12   purpose (e.g., to unnecessarily encumber the case development process or to impose
13   unnecessary expenses and burdens on other parties) may expose the Designating
14   Party to sanctions.
15         If it comes to a Designating Party’s attention that information or items that it
16   designated for protection do not qualify for protection, that Designating Party must
17   promptly notify all other Parties that it is withdrawing the inapplicable designation.
18         5.2     Manner and Timing of Designations. Except as otherwise provided in
19   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
20   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
21   under this Order must be clearly so designated before the material is disclosed or
22   produced.
23         Designation in conformity with this Order requires:
24               (a) for information in documentary form (e.g., paper or electronic
25   documents, but excluding transcripts of depositions or other pretrial or trial
26   proceedings), that the Producing Party affix at a minimum, the legend
27   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
28
                                                7
                                                                    2:18-cv-05257-RGK-GJS
 1   ONLY ” (hereinafter “CONFIDENTIAL legend”), to each page that contains
 2   protected material. If only a portion of the material on a page qualifies for
 3   protection, the Producing Party also must clearly identify the protected portion(s)
 4   (e.g., by making appropriate markings in the margins).
 5         A Party or Non-Party that makes original documents available for inspection
 6   need not designate them for protection until after the inspecting Party has indicated
 7   which documents it would like copied and produced. During the inspection and
 8   before the designation, all of the material made available for inspection shall be
 9   deemed “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” After the
10   inspecting Party has identified the documents it wants copied and produced, the
11   Producing Party must determine which documents, or portions thereof, qualify for
12   protection under this Order. Then, before producing the specified documents, the
13   Producing Party must affix the “CONFIDENTIAL legend” to each page that
14   contains Protected Material. If only a portion of the material on a page qualifies for
15   protection, the Producing Party also must clearly identify the protected portion(s)
16   (e.g., by making appropriate markings in the margins).
17               (b) for testimony given in depositions that the Designating Party identifies
18   the Disclosure or Discovery Material on the record, before the close of the
19   deposition all protected testimony.
20               (c) for information produced in some form other than documentary and for
21   any other tangible items, that the Producing Party affix in a prominent place on the
22   exterior of the container or containers in which the information is stored the
23   “CONFIDENTIAL legend”. If only a portion or portions of the information
24   warrants protection, the Producing Party, to the extent practicable, shall identify the
25   protected portion(s).
26         5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
27   failure to designate qualified information or items does not, standing alone, waive
28
                                                 8
                                                                     2:18-cv-05257-RGK-GJS
 1   the Designating Party’s right to secure protection under this Order for such material.
 2   Upon timely correction of a designation, the Receiving Party must make reasonable
 3   efforts to assure that the material is treated in accordance with the provisions of this
 4   Order.
 5   6.    CHALLENGING CONFIDENTIAL OR HIGHLY CONFIDENTIAL –
 6   ATTORNEYS’ EYES ONLY ITY DESIGNATIONS
 7         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
 8   designation of any level of confidentiality at any time that is consistent with the
 9   Court’s Scheduling Order.
10         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
11   resolution process under Local Rule 37.1 et seq.
12         6.3    The burden of persuasion in any such challenge proceeding shall be on
13   the Designating Party. Frivolous challenges, and those made for an improper
14   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
15   parties) may expose the Challenging Party to sanctions. Unless the Designating
16   Party has waived or withdrawn the confidentiality designation, all parties shall
17   continue to afford the material in question the level of protection to which it is
18   entitled under the Producing Party’s designation until the Court rules on the
19   challenge.
20   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
21         7.1    Basic Principles. A Receiving Party may use Protected Material that is
22   disclosed or produced by another Party or by a Non-Party in connection with this
23   Action only for prosecuting, defending or attempting to settle this Action. Such
24   Protected Material may be disclosed only to the categories of persons and under the
25   conditions described in this Order. When the Action has been terminated, a
26   Receiving Party must comply with the provisions of section 13 below (FINAL
27   DISPOSITION).
28
                                                9
                                                                    2:18-cv-05257-RGK-GJS
 1         Protected Material must be stored and maintained by a Receiving Party at a
 2   location and in a secure manner that ensures that access is limited to the persons
 3   authorized under this Order.
 4         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
 5   otherwise ordered by the court or permitted in writing by the Designating Party, a
 6   Receiving      Party    may     disclose    any     information   or   item   designated
 7   “CONFIDENTIAL” only to:
 8               (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
 9   as employees of said Outside Counsel of Record to whom it is reasonably necessary
10   to disclose the information for this Action;
11               (b) the officers, directors, and employees (including House Counsel) of the
12   Receiving Party to whom disclosure is reasonably necessary for this Action;
13               (c) Experts (as defined in this Order) of the Receiving Party to whom
14   disclosure is reasonably necessary for this Action and who have signed the
15   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
16               (d) the court and its personnel;
17               (e) court reporters and their staff;
18               (f) professional jury or trial consultants, mock jurors, and Professional
19   Vendors to whom disclosure is reasonably necessary for this Action and who have
20   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
21               (g) the author or recipient of a document containing the information or a
22   custodian or other person who otherwise possessed or knew the information;
23               (h) during their depositions, witnesses, and attorneys for witnesses, in the
24   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
25   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
26   not be permitted to keep any confidential information unless they sign the
27   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
28
                                                    10
                                                                       2:18-cv-05257-RGK-GJS
 1   agreed by the Designating Party or ordered by the court. Pages of transcribed
 2   deposition testimony or exhibits to depositions that reveal Protected Material may
 3   be separately bound by the court reporter and may not be disclosed to anyone except
 4   as permitted under this Stipulated Protective Order; and
 5            (i) any mediator or settlement officer, and their supporting personnel,
 6   mutually agreed upon by any of the parties engaged in settlement discussions.
 7            7.3       Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’
 8   EYES ONLY” Material. Unless otherwise ordered by the court or permitted in
 9   writing by the Designating Party, a Receiving Party may disclose any information or
10   item designated “ATTORNEYS’ EYES ONLY” only to:
11            (a) the Receiving Party’s Outside Counsel of Record in this Action, as
12   well as employees of said Outside Counsel of Record to whom it is reasonably
13   necessary to disclose the information for this Action;
14            (b) Experts (as defined in this Order) of the Receiving Party to whom
15   disclosure is reasonably necessary for this Action and who have signed the
16   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
17            (c) the court and its personnel;
18            (d) court reporters and their staff;
19            (e) professional jury or trial consultants, mock jurors, and Professional
20   Vendors to whom disclosure is reasonably necessary for this Action and who have
21   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
22            (f) the author or recipient of a document containing the information or a
23   custodian or other person who otherwise possessed or knew the information;
24            (g) during their depositions, witnesses, and attorneys for witnesses, in the
25   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
26   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
27   not be permitted to keep any confidential information unless they sign the
28
                                                 11
                                                                   2:18-cv-05257-RGK-GJS
 1   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
 2   agreed by the Designating Party or ordered by the court. Pages of transcribed
 3   deposition testimony or exhibits to depositions that reveal Protected Material may
 4   be separately bound by the court reporter and may not be disclosed to anyone except
 5   as permitted under this Stipulated Protective Order; and
 6            (h) any mediator or settlement officer, and their supporting personnel,
 7   mutually agreed upon by any of the parties engaged in settlement discussions.
 8   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
 9         IN OTHER LITIGATION
10         If a Party is served with a subpoena or a court order issued in other litigation
11   that compels disclosure of any information or items designated in this Action as
12   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
13   ONLY”,” that Party must:
14            (a) promptly notify in writing the Designating Party. Such notification
15   shall include a copy of the subpoena or court order;
16            (b) promptly notify in writing the party who caused the subpoena or order
17   to issue in the other litigation that some or all of the material covered by the
18   subpoena or order is subject to this Protective Order. Such notification shall include
19   a copy of this Stipulated Protective Order; and
20            (c) cooperate with respect to all reasonable procedures sought to be
21   pursued by the Designating Party whose Protected Material may be affected.
22            (d) If the Designating Party timely seeks a protective order, the Party
23   served with the subpoena or court order shall not produce any information
24   designated in this action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
25   ATTORNEYS’ EYES ONLY” before a determination by the court from which the
26   subpoena or order issued, unless the Party has obtained the Designating Party’s
27   permission. The Designating Party shall bear the burden and expense of seeking
28
                                              12
                                                                   2:18-cv-05257-RGK-GJS
 1   protection in that court of its confidential material and nothing in these provisions
 2   should be construed as authorizing or encouraging a Receiving Party in this Action
 3   to disobey a lawful directive from another court.
 4   9.    A    NON-PARTY’S         PROTECTED          MATERIAL      SOUGHT      TO    BE
 5         PRODUCED IN THIS LITIGATION
 6             (a) The terms of this Order are applicable to information produced by a
 7   Non-Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
 8   CONFIDENTIAL – ATTORNEYS’ EYES ONLY”. Such information produced by
 9   Non-Parties in connection with this litigation is protected by the remedies and relief
10   provided by this Order. Nothing in these provisions should be construed as
11   prohibiting a Non-Party from seeking additional protections.
12             (b) In the event that a Party is required, by a valid discovery request, to
13   produce a Non-Party’s confidential information in its possession, and the Party is
14   subject to an agreement with the Non-Party not to produce the Non-Party’s
15   confidential information, then the Party shall:
16                (1) promptly notify in writing the Requesting Party and the Non-Party
17   that some or all of the information requested is subject to a confidentiality
18   agreement with a Non-Party;
19                (2) promptly provide the Non-Party with a copy of the Stipulated
20   Protective Order in this Action, the relevant discovery request(s), and a reasonably
21   specific description of the information requested; and
22                (3) make the information requested available for inspection by the Non-
23   Party, if requested.
24             (c) If the Non-Party fails to seek a protective order from this court within
25   14 days of receiving the notice and accompanying information, the Receiving Party
26   may produce the Non-Party’s confidential information responsive to the discovery
27   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
28
                                               13
                                                                    2:18-cv-05257-RGK-GJS
 1   not produce any information in its possession or control that is subject to the
 2   confidentiality agreement with the Non-Party before a determination by the court.
 3   Absent a court order to the contrary, the Non-Party shall bear the burden and
 4   expense of seeking protection in this court of its Protected Material.
 5   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 6         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 7   Protected Material to any person or in any circumstance not authorized under this
 8   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
 9   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
10   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
11   persons to whom unauthorized disclosures were made of all the terms of this Order,
12   and (d) request such person or persons to execute the “Acknowledgment and
13   Agreement to Be Bound” that is attached hereto as Exhibit A.
14   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
15         PROTECTED MATERIAL
16         When a Producing Party gives notice to Receiving Parties that certain
17   inadvertently produced material is subject to a claim of privilege or other protection,
18   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
19   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
20   may be established in an e-discovery order that provides for production without
21   prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar
22   as the parties reach an agreement on the effect of disclosure of a communication or
23   information covered by the attorney-client privilege or work product protection, the
24   parties may incorporate their agreement in the stipulated protective order submitted
25   to the court.
26   12.   MISCELLANEOUS
27         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
28
                                               14
                                                                    2:18-cv-05257-RGK-GJS
 1   person to seek its modification by the Court in the future.
 2         12.2 Right to Assert Other Objections. By stipulating to the entry of this
 3   Protective Order, no Party waives any right it otherwise would have to object to
 4   disclosing or producing any information or item on any ground not addressed in this
 5   Stipulated Protective Order. Similarly, no Party waives any right to object on any
 6   ground to use in evidence of any of the material covered by this Protective Order.
 7         12.3 Filing Protected Material. A Party that seeks to file under seal any
 8   Protected Material must comply with Local Civil Rule 79-5. Protected Material may
 9   only be filed under seal pursuant to a court order authorizing the sealing of the
10   specific Protected Material at issue. If a Party’s request to file Protected Material
11   under seal is denied by the court, then the Receiving Party may file the information
12   in the public record unless otherwise instructed by the court.
13   13.   FINAL DISPOSITION
14         After the final disposition of this Action, as defined in paragraph 4, within 60
15   days of a written request by the Designating Party, each Receiving Party must return
16   all Protected Material to the Producing Party or destroy such material. As used in
17   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
18   summaries, and any other format reproducing or capturing any of the Protected
19   Material. Whether the Protected Material is returned or destroyed, the Receiving
20   Party must submit a written certification to the Producing Party (and, if not the same
21   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
22   (by category, where appropriate) all the Protected Material that was returned or
23   destroyed and (2) affirms that the Receiving Party has not retained any copies,
24   abstracts, compilations, summaries or any other format reproducing or capturing any
25   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
26   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
27   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
28
                                               15
                                                                      2:18-cv-05257-RGK-GJS
 1   reports, attorney work product, and consultant and expert work product, even if such
 2   materials contain Protected Material. Any such archival copies that contain or
 3   constitute Protected Material remain subject to this Protective Order as set forth in
 4   Section 4 (DURATION).
 5         14.   VIOLATION
 6         Any violation of this Order may be punished by appropriate measures
 7   including, without limitation, contempt proceedings and/or monetary sanctions.
 8   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 9                            PROCOPIO, CORY, HARGREAVES &
                              SAVITCH LLP
10
     Dated: June 7, 2019      /s/ Robert H. Sloss
11
                              Robert H. Sloss
12                            Attorneys for Plaintiffs
                              James M. Green, Cecil M. Green, and Rita
13
                              M. Green
14

15                            LEWIS ROCA ROTHGERBER
                              CHRISTIE LLP
16
     Dated: June 7, 2019      /s/ Drew Wilson
17                            Drew Wilson
18                            Attorneys for Defendant
                              Monrovia Nursery Co.
19

20
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
21

22   DATED: June 11, 2019
23

24
     _____________________________________
25
     GAIL J. STANDISH
26   UNITED STATES MAGISTRATE JUDGE
27

28
                                              16
                                                                  2:18-cv-05257-RGK-GJS
 1   EXHIBIT A         ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 2   I,   _____________________________             [print   or   type   full   name],    of
 3   ___________________________________________________________________
 4   _ [print or type full address], declare under penalty of perjury that I have read in its
 5   entirety and understand the Stipulated Protective Order that was issued by the
 6   United States District Court for the Central District of California on _________
 7   [date] in the case of JAMES M. GREEN, CECIL M. GREEN, AND RITA M.
 8   GREEN, Plaintiff, v. MONROVIA NURSERY COMPANY, a California
 9   Corporation, Defendant; Case No. 2:18:-cv-05257.
10         I agree to comply with and to be bound by all the terms of this Stipulated
11   Protective Order and I understand and acknowledge that failure to so comply could
12   expose me to sanctions and punishment in the nature of contempt. I solemnly
13   promise that I will not disclose in any manner any information or item that is subject
14   to this Stipulated Protective Order to any person or entity except in strict compliance
15   with the provisions of this Order.
16         I further agree to submit to the jurisdiction of the United States District Court
17   for the Central District of California for enforcing the terms of this Stipulated
18   Protective Order, even if such enforcement proceedings occur after termination of
19   this action. I hereby appoint __________________________ [print or type full
20   name] of ___________________________________ [print or type full address and
21   telephone number] as my California agent for service of process in connection with
22   this action or any proceedings related to enforcement of this Stipulated Protective
23   Order.
24   Date: ______________________________________
25   City and State where sworn and signed: _________________________________
26   Printed name: _______________________________
27   Signature: __________________________________
28
                                               17
                                                                    2:18-cv-05257-RGK-GJS
